EXHIBIT AGREEMENT AND PLAN OF MERGER by and among VIKING HOLDINGS LLC, VIKING ACQUISITION CORPORATION and VIRTUAL RADIOLOGIC CORPORATION May 16, TABLE OF CONTENTS ARTICLE ITHE MERGER 1 SECTION 1.01 The Merger 1 SECTION 1.02 Closing 2 SECTION 1.03 Effective Time 2 SECTION 1.04 Effects of the Merger 2 SECTION 1.05 Certificate of Incorporation and Bylaws 2 SECTION 1.06 Directors 3 SECTION 1.07 Officers 3 ARTICLE IICONVERSION OF SECURITIES; MERGER CONSIDERATION 3 SECTION 2.01 Effect on Capital Stock 3 SECTION 2.02 Payment Procedures 4 SECTION 2.03 Exchange of Shares; Cancellation of Options 5 SECTION 2.04 Adjustments to Prevent Dilution 6 SECTION 2.05 Dissenting Shares. 7 ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 SECTION 3.01 Corporate Organization 8 SECTION 3.02 Capitalization 9 SECTION 3.03 Authority; No Violation 10 SECTION 3.04 Consents and Approvals 11 SECTION 3.05 SEC Filings 12 SECTION 3.06 Financial Statements 12 SECTION 3.07 Broker’s Fees 13 SECTION 3.08 Absence of Certain Changes or Events 13 SECTION 3.09 Legal Proceedings 13 SECTION 3.10 Taxes 14 SECTION 3.11 Employee Benefit Plans 15 SECTION 3.12 Compliance with Applicable Law; Permits 17 SECTION 3.13 Certain Contracts 17 SECTION 3.14 Undisclosed Liabilities 18 SECTION 3.15 Anti-Takeover Provisions 19 SECTION 3.16 Company Information 19 SECTION 3.17 Title to Property 19 SECTION 3.18 Insurance 20 SECTION 3.19 Environmental Liability 20 SECTION 3.20 Intellectual Property 21 SECTION 3.21 Labor Matters 21 SECTION 3.22 Certain Business Practices 22 SECTION 3.23 Opinion of Financial Advisor 22 SECTION 3.24 No Other Representations or Warranties 22 ARTICLE IVREPRESENTATIONS AND WARRANTIESOF PARENT AND MERGER SUB 23 SECTION 4.01 Corporate Organization 23 ii SECTION 4.02 Authority Relative to this Agreement 23 SECTION 4.03 Consents and Approvals; No Violations 23 SECTION 4.04 Litigation 24 SECTION 4.05 Brokers, Finders and Investment Bankers 24 SECTION 4.06 Parent Information 24 SECTION 4.07 No Business Activities by Merger Sub 24 SECTION 4.08 Funds 25 SECTION 4.09 Ownership of Company Common Stock; No Other Agreements 25 SECTION 4.10 No Vote Required 25 SECTION 4.11 Solvency 25 SECTION 4.12 Section 203 of the DGCL 26 SECTION 4.13 Acknowledgement of Parent 26 ARTICLE VCOVENANTS 26 SECTION 5.01 Access to Information 26 SECTION 5.02 Conduct of Business 27 SECTION 5.03 Certain Changes or Events 28 SECTION 5.04 No Control of Company’s Business 29 SECTION 5.05 Proxy Statement; Other Filings 29 SECTION 5.06 Stockholder Approval 31 SECTION 5.07 Further Actions 31 SECTION 5.08 Employees; Employee Benefit Plans 32 SECTION 5.09 Indemnification; Directors’ and Officers’ Insurance 33 SECTION 5.10 No Solicitation 35 SECTION 5.11 Standstill 38 SECTION 5.12 Notification of Certain Events 38 SECTION 5.13 Takeover Statutes 38 SECTION 5.14 Section 16 Matters 38 SECTION 5.15 Delisting 39 SECTION 5.16 Additional Agreements 39 SECTION 5.17 Cooperation with Financing 39 ARTICLE VICONDITIONS TO CLOSING 39 SECTION 6.01 Conditions to Each Party’s Obligation to Effect the Merger 39 SECTION 6.02 Conditions to Obligations of Parent and Merger Sub 40 SECTION 6.03 Conditions to Obligations of the Company 40 ARTICLE VIITERMINATION OF AGREEMENT 41 SECTION 7.01 Termination 41 SECTION 7.02 Company Termination Fee 42 SECTION 7.03 Effect of Termination 43 ARTICLE VIIINOTICES 43 ARTICLE IXMISCELLANEOUS 45 SECTION 9.01 Non-survival of Representations and Warranties 45 SECTION 9.02 Publicity 45 iii SECTION 9.03 Expenses 45 SECTION 9.04 Entire Agreement 45 SECTION 9.05 Assignment; Third Party Beneficiaries 45 SECTION 9.06 Governing Law 45 SECTION 9.07 Waiver of Jury Trial 46 SECTION 9.08 Severability 46 SECTION 9.09 Enforcement 46 SECTION 9.10 Captions 47 SECTION 9.11 Certain References 47 SECTION 9.12 Guaranty by Parent 47 SECTION 9.13 Counterparts 47 SECTION 9.14 Amendment or Supplement 48 SECTION 9.15 Defined Terms 48 SECTION 9.16 Interpretation 53 iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of May 16, 2010, is by and among Viking Holdings LLC, a Delaware limited liability company (“Parent”), Viking Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and Virtual Radiologic Corporation, a Delaware corporation (the “Company”). W I T N E S S E T H : WHEREAS, the parties intend that Merger Sub be merged with and into the Company, with the Company surviving that merger upon the terms and subject to the conditions set forth herein; WHEREAS, the Board of Directors of the Company has (i) determined that the Merger is advisable, fair and in the best interests of the Stockholders, (ii) adopted and approved the Merger upon the terms and subject to the conditions set forth in this Agreement, and (iii) recommended that the Stockholders adopt this Agreement; WHEREAS, the Board of Managers of Parent, as the sole stockholder of Merger Sub, and Board of Directors of Merger Sub, have adopted and approved this Agreement, the Merger and the transactions contemplated by this Agreement; WHEREAS, contemporaneously with the execution and delivery of this Agreement, and as a condition of the Company entering into this Agreement; Providence Equity Partners VI L.P. and Providence Equity Partners VI-A L.P. (together, the “Guarantors”) are entering into a guarantee in favor of the Company (the “Guarantee”) pursuant to which the Guarantors are guaranteeing certain of the obligations of Parent and Merger Sub under this Agreement as set forth in the Guarantee; WHEREAS, contemporaneously with the execution of this Agreement, and as a condition and inducement to Parent’s and Merger Sub’s entering into this Agreement, certain Stockholders have entered into a Voting Agreement with the Parent and Merger Sub (the “Voting Agreement”); and WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger and the transactions contemplated by this Agreement and also to prescribe certain conditions to the Merger. NOW THEREFORE, in consideration of the promises and the mutual agreements, covenants, representations and warranties herein contained, the parties hereto agree as follows: ARTICLE I THE MERGER SECTION 1.01The Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the DGCL, Merger Sub shall be merged with and into the Company at the Effective Time (the “Merger”).At the Effective Time, the separate corporate existence of Merger Sub shall cease, and the Company shall continue as the surviving corporation (the “Surviving Corporation”) and a wholly owned subsidiary of Parent and shall succeed to and assume all the rights and obligations of Merger Sub in accordance with the DGCL. SECTION 1.02Closing.The closing of the Merger (the “Closing”) will take place at 10:00 a.m., Minneapolis, Minnesota time, on the date (the “Closing Date”) that is the second Business Day after the satisfaction or waiver (subject to applicable Law) of the conditions set forth in Article VI (excluding conditions that, by their terms, are to be satisfied on the Closing Date but subject to the satisfaction or waiver of such conditions), unless another time or date is agreed to in writing by the parties hereto.The Closing shall be held at the offices of Oppenheimer Wolff & Donnelly LLP, Plaza VII, Suite 3300, 45 South Seventh Street, Minneapolis, Minnesota 55402, unless another place is agreed to in writing by the parties hereto.For the purposes of this Agreement, “Business Day” shall mean each day other than a Saturday, Sunday or any other day when commercial banks in New York, New York are authorized or required by Law to close. SECTION 1.03Effective Time.Subject to the provisions of this Agreement, as soon as practicable on the Closing Date, the parties shall prepare and execute a certificate of merger (the “Certificate of Merger”) in accordance with the relevant provisions of the DGCL, and the Surviving Corporation shall file the same with the Secretary of State of the State of Delaware.The Merger shall become effective upon the filing of the Certificate of Merger with the Secretary of State of the State of Delaware or at such subsequent time or date as Parent and the Company shall agree and specify in the Certificate of Merger (the “Effective Time”). SECTION 1.04Effects of the Merger.The effects of the Merger shall be as provided in this Agreement and in the applicable provisions of the DGCL.Without limiting the generality of the foregoing, at the Effective Time, all the property, rights, privileges, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and Merger Sub shall become the debts, liabilities and duties of the Surviving Corporation, all as provided under the applicable Laws of the State of Delaware.If at any time after the Effective Time any further action is necessary to vest in the Surviving Corporation the title to all property or rights of Merger Sub or the Company, the authorized officers and directors of the Surviving Corporation are fully authorized in the name of Merger Sub or the Company, as the case may be, to take, and shall take, any and all such lawful action. SECTION 1.05Certificate of Incorporation and Bylaws. (a)At the Effective Time, the certificate of incorporation of the Surviving Corporation shall be amended and restated in the Merger to read in its entirety as set forth in Exhibit A hereto and, as so amended and restated, shall be the certificate of incorporation of the Surviving Corporation until thereafter amended as provided therein or by applicable Law. (b)At the Effective Time, the bylaws of the Company as the Surviving Corporation shall be amended and restated in the Merger to conform in their entirety to the bylaws of Merger Sub, as in effect immediately prior to the Effective Time (except that all references to “Merger Sub” in the bylaws of the Surviving Corporation shall be changed to refer 2 to “Virtual Radiologic Corporation”) and as set forth in Exhibit B hereto and, as so amended and restated, shall be the bylaws of the Surviving Corporation until thereafter amended as provided therein or by applicable Law. SECTION 1.06Directors.The parties hereto shall take, and cause to be taken, all actions necessary so that the directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Corporation until the earlier of their death, resignation or removal in accordance with the Surviving Corporation’s certificate of incorporation and the bylaws. SECTION 1.07Officers.The officers of the Company immediately prior to the Effective Time shall be the officers of the Surviving Corporation until the earlier of their death, resignation or removal in accordance with the Surviving Corporation’s certificate of incorporation and the bylaws. ARTICLE II CONVERSION OF SECURITIES; MERGER CONSIDERATION SECTION 2.01Effect on Capital Stock.At the Effective Time, by virtue of the Merger and without any action on the part of the holder of any shares of capital stock of the Company, Parent or Merger Sub: (a)Cancellation of Parent and Merger Sub Owned Company Common Stock; Treasury Stock.Each share of Company Common Stock that is owned by Parent, Merger Sub or any other subsidiary of Parent or by the Company as treasury stock immediately prior to the Effective Time shall automatically be canceled and retired and shall cease to exist and no consideration shall be delivered in exchange therefor. (b)Conversion of Company Common Stock.Each share of Company Common Stock issued and outstanding immediately prior to the Effective Time (not including, however, those shares of Company Common Stock canceled pursuant to Section 2.01(a) and Dissenting Shares) shall be converted into and become the right to receive an amount in cash, without interest, equal to $17.25(the “Merger Consideration”).All shares of Company Common Stock that have been converted in the Merger into the right to receive the Merger Consideration shall be automatically canceled and shall cease to exist, and the holders of Certificates which immediately prior to the Effective Time represented shares of Company Common Stock shall cease to have any rights with respect to such shares other than the right to receive the Merger Consideration in accordance with Section 2.02 of this Agreement. (c)Capital Stock of Merger Sub.Each share of capital stock of Merger Sub issued and outstanding immediately prior to the Effective Time shall be converted into and become one validly issued, fully paid and non-assessable share of common stock, par value $0.001 per share, of the Surviving Corporation, and such shares shall constitute the only outstanding shares of capital stock of the Surviving Corporation as of the Effective Time. 3 (d)Stock Options and Restricted Stock. (i)As of the Effective Time, each Company Stock Option shall be accelerated in full so that it becomes fully vested as of the Effective Time and shall without any action on the part of any holder of any Company Stock Option (an “Optionholder”) be canceled and the Optionholder will receive as soon as reasonably practicable following the Effective Time a cash payment (without interest) with respect thereto equal to the product of (A) the excess, if any, of the Merger Consideration over the exercise price per share of such Company Stock Option and (B) the number of shares of Company Common Stock issuable upon exercise of such Company Stock Option (collectively, the “Option Consideration”).(For the avoidance of doubt, each Company Stock Option with an exercise price at or above the Merger Consideration shall be canceled without any right to receive any consideration therefor.)The Option Consideration shall be reduced by any withholding or other Taxes that may be due as a result of the transactions contemplated by this Section (ii)As of the Effective Time, the restrictions on each restricted share of Company Common Stock (collectively, the “Company Restricted Stock”) granted and then outstanding under the Company Stock Plans shall, without any action on the part of the holder thereof, lapse immediately prior to the Effective Time, and each such share of Company Restricted Stock shall be fully vested in each holder thereof at such time, and each such share of Company Restricted Stock will be treated at the Effective Time the same as, and have the same rights, including the right to receive the Merger Consideration, and be subject to the same conditions as, each share of Company Common Stock not subject to any restrictions. (iii)The Board of Directors of the Company (the “Company Board”) or compensation committee of the Company Board shall make such amendments and adjustments to make such determinations with respect to, and cause to be taken such actions with respect to, the Company Stock Options and Company Restricted Stock as are necessary and legally permissible to implement the provisions of this Section SECTION 2.02Payment Procedures. (a)Parent to Make Merger Consideration and Option Consideration Available.Prior to the Effective Time, Parent shall (i) deposit, or shall cause to be deposited, with a bank or trust company designated by Parent and reasonably acceptable to the Company (the “Paying Agent”) in a separate fund (the “Exchange Fund”), for the benefit of (x) the holders of certificates or evidence of shares in book-entry form which immediately prior to the Effective Time evidence shares of Company Common Stock (each a “Certificate”) and (y) Optionholders, an amount in cash sufficient to pay the aggregate Merger Consideration and the aggregate Option Consideration (collectively, the “Aggregate Consideration”), and (ii) instruct the Paying Agent to timely pay the Aggregate Consideration in accordance with this Agreement. The Aggregate Consideration deposited with the Paying Agent pursuant to this Section 2.02 shall be invested by the Paying Agent as directed by Parent; provided, however, that any such investment or any payment of earnings from any such investment shall not (a) delay the receipt by the holders of record of the Certificates of the Merger Consideration or otherwise impair such holders’ rights hereunder, or (b) delay the receipt by the Optionholders of the Option Consideration or otherwise impair such holders’ rights hereunder. Any interest or income produced by such investments 4 shall not be deemed part of the Exchange Fund and shall be payable to the Surviving Corporation.In the event that the funds in the Exchange Fund shall be insufficient to make the payments contemplated by Section 2.01, Parent shall promptly deposit, or cause to be deposited, additional funds with the Paying Agent in an amount which is equal to the deficiency in the amount required to make such payment.The Paying Agent shall cause the Exchange Fund to be (i) held for the benefit of the holders of shares of Company Common Stock and Company Stock Options and (ii) applied promptly to making the payments provided for in Section 2.01.The Exchange Fund shall not be used for any purpose that is not expressly provided for in this Agreement. (b)No Further Ownership Rights in Company Common Stock or Company Stock Options; Transfer Books.The Merger Consideration and the Option Consideration paid by the Paying Agent in accordance with the terms of this Section2.02 upon conversion of any shares of Company Common Stock (including the Company Restricted Stock) or Company Stock Options, as applicable, shall be deemed to have been paid in full satisfaction of all rights pertaining to such shares of Company Common Stock or Company Stock Option, as applicable, and after the Effective Time there shall be no further registration of transfers on the stock transfer books of the Surviving Corporation of shares of Company Common Stock or Company Stock Options that were outstanding immediately prior to the Effective Time.If, after the Effective Time, Certificates are presented to the Surviving Corporation or the Paying Agent for any reason, they shall be canceled and exchanged as provided in Section SECTION 2.03Exchange of Shares; Cancellation of Options. (a)As soon as reasonably practicable after the Effective Time, the Paying Agent shall mail to each holder of record of a Certificate a form of letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon delivery of the Certificates to the Paying Agent) and instructions for use in effecting the surrender of the Certificates in exchange for payment of the Merger Consideration. Upon proper surrender of a Certificate for exchange and cancellation to the Paying Agent, together with a properly completed letter of transmittal, duly executed, the holder of such Certificate shall be entitled to receive in exchange therefor the Merger Consideration that such former holder has the right to receive pursuant to the provisions of Section 2.01, in each case, in respect of the Certificate surrendered pursuant to the provisions of this Section 2.03, and the Certificate so surrendered shall forthwith be canceled. (b)If payment of the Merger Consideration is to be made to any Person other than the registered holder of the Certificate surrendered in exchange therefor, it shall be a condition of the payment thereof that the Certificate so surrendered shall be properly endorsed (or accompanied by an appropriate instrument of transfer) and otherwise in proper form for transfer, and that the Person requesting such exchange shall pay to the Paying Agent in advance of any transfer or other similar Taxes required by reason of the payment of the Merger Consideration to any Person other than the registered holder of the Certificate surrendered, or required for any other reason relating to such holder or requesting Person, or shall establish to the reasonable satisfaction of the Paying Agent that such Tax has been paid or is not payable. 5 (c)As soon as reasonably practicable after the Effective Time, the Paying Agent shall provide notice to each Optionholder which includes (i) a description of the treatment of the Company Stock Options in accordance with Section 2.01(d) and (ii) payment of the Option Consideration that such Person has the right to receive pursuant to the provisions of Section 2.01(d) in respect of such Optionholder’s Company Stock Options. (d)Any portion of the Exchange Fund that remains unclaimed by the Stockholders or Optionholders for one (1) year after the Effective Time shall be paid, at the request of Parent, to Parent. Any Stockholder or Optionholder who has not theretofore complied with this Section 2.03 or, with respect to the Optionholders, has not received their Option Consideration, shall thereafter look only to Parent for payment of the Merger Consideration or Option Consideration payable in respect of each share of Company Common Stock or Company Stock Option held by such Person at the Effective Time as determined pursuant to this Agreement, in each case, without any interest thereon.
